Title: From George Washington to the United States Senate and House of Representatives, 31 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives
            United States December 31. 1793.
          
          I now lay before you a letter from the Secretary of State with his account of the
            expenditure of the monies appropriated for our intercourse with foreign nations from the
            1st of July 1792. to the 1st of July 1793. and other papers relating thereto.
          
            Go: Washington
          
         